848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wayne R. BERRY, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 87-2162.
United States Court of Appeals, Sixth Circuit.
May 3, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
This pro se Michigan plaintiff appeals the district court's judgment of dismissal without prejudice for failure to plead subject matter jurisdiction pursuant to Fed.R.Civ.P. 8(a).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
In this civil action, plaintiff alleged that defendant's agent refused to repair the alternator of plaintiff's truck manufactured by defendant.  Plaintiff further alleged that defendant refused his request to cancel the sale of the truck and to grant him a refund of the purchase price.


3
The district court sua sponte dismissed the complaint for failure to plead subject matter jurisdiction.


4
Upon review, we conclude that the complaint was properly dismissed.  The plaintiff in a civil action has an affirmative duty to state the grounds on which the jurisdiction of the court is based.  Fed.R.Civ.P. 8(a)(1).  Even when liberally construed, the complaint does not contain sufficient allegations or statements of fact to establish subject matter jurisdiction in federal court.  See 28 U.S.C. Secs. 1331, 1332.


5
Accordingly, the judgment of dismissal without prejudice is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.